DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that the amendments made to claims 2 and 3 in the December 2 filing had already been made in the filing of June 21, 2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2022 has been entered.

Response to Arguments
Applicant's arguments filed December 2, 2022 have been fully considered.  Applicant has argued that Penno does not disclose “a drill pipe that extends no further than the junction between the upper, cased part and the reservoir liner,” as required by amended claim 1.  Applicant states that “in contrast, the drill pipe (work string) of Penno extends to the bottom of the well (see Figure 1D)” (Remarks, Page 3).  Examiner respectfully asserts that applicant’s original disclosure does not provide basis for the limitation “a drill pipe that extends no further than the junction between the upper, cased part and the reservoir liner” (see 112 rejection below).  Additionally, examiner asserts that claim 1 has two distinct elements, “a drill pipe,” and a “an assembly fitted to a distal end thereof,” (assuming that “thereof” refers to the drill pipe—see the additional 112 rejection below) and thus claim 1 only requires that the drill pipe extend no further than the junction, saying nothing of the “assembly” extending beyond the junction.  Examiner asserts that the elements applicant refers to which extend to the bottom of the well are actually part of the assembly, and not part of the drill pipe.  Thus, Penno still anticipates claim 1 as amended.  In Penno, the drill pipe 22 extends no further than the junction of the cased part 18 and the liner 38, as seen in Fig. 1A.

Drawings
The drawings are objected to because according to the specification, Fig. 4 shows “the configuration for an inflow test.”  However, Fig. 4 shows the ball valve 6 being closed.  It is unclear how the liner can be tested for leakage if the ball valve is not open.  If the ball valve 6 is closed, then it is the ball valve itself that is being checked for leakage, rather than the liner.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 4, the phrase “the said” is redundant.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  The term “the drill string” in line 7 lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regard to claim 1, the limitation “a drill pipe that extends no further than the junction between the upper, cased part and the reservoir liner” is not supported by the original disclosure.  The words “extend no further” do not appear in the specification.  Instead, the specification states “extending through the wellbore approximately to the junction between the upper part 2 and reservoir liner 3 is a drill string 4” (emphasis supplied).  Additionally, the specification describes that the drill string 4 has functionality which would require it to extend into the liner, and thus at least somewhat beyond the junction.  For example, the drill string has to seal against the liner to perform the inflow test (paragraphs 0025-0028).  Also, the drill string shifts the ball valve within the liner (paragraph 0020).  It is unclear how these functions can be performed if the drill string does not extend into the liner and beyond the junction.
Claims 2-6 are rejected based on their dependence upon a rejected claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the term “a distal end thereof” is indefinite, because it is unclear whether “thereof” refers to the “drill pipe” or to “the apparatus.”  The claim previously stated that the drill pipe has an assembly connected to a distal end thereof.  The previous construction appears to be more consistent with the specification.  The amended language seems to indicate that the “assembly” is a separate component from the “apparatus,” as it is connected to the distal end of the apparatus.  This also seems to be unclear and inconsistent with the specification.  Appropriate clarification and correction is required.
With regard to claim 2, the phrase “wherein the inflow test tool makes a sealed connection with an inflow test seal” is indefinite because it is unclear whether the tool uses an inflow test seal to make a sealed connection, or if the claim is saying that the sealed connection is between the inflow test tool and an inflow test seal.  The specification only supports the first interpretation, in view of paragraphs 0027 and 0031.  Paragraph 0027 states that “together the inflow seal and PBR provide a temporary seal…”  Thus, the inflow test seal is a part of the inflow test tool that allows it to seal with the polished bore receptacle of the liner.  The claim should be amended to reflect this more clearly.
With regard to claim 3, the limitation “wherein the inflow test seal is a polished bore receptacle of the reservoir liner hanger” does not make sense in view of paragraph 0027 of the specification, which states that “together the inflow seal and PBR provide a temporary seal…”  The inflow test seal cannot be the same thing as the PBR if it works together with the PBR.
Claims 4-6 are rejected based on their dependence upon a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Penno (US 7,337,840).
	With regard to claim 1, as best understood, Penno discloses an apparatus for washing a cased wellbore wherein the cased wellbore includes an upper, cased part (14), and a reservoir liner (28), the apparatus comprising a drill pipe (22) that extends no further than the junction between the upper, cased part and the reservoir liner (Fig. 1A shows that the drill pipe 22 does not extend past the junction between 14 and 28, which occurs at 32), and the apparatus having an assembly fitted to a distal end thereof (“assembly” not provided with a specific reference numeral, but illustrated in detail in the drawings), the assembly comprising:
a) a reservoir liner hanger (32—see also column 4, lines 41-45) and reservoir liner hanger running tool (72); and
b) an inflow test tool (76) capable of forming a sealed connection between the drill string and the reservoir liner or reservoir liner hanger (at least via seals 82), for performing an inflow test on the reservoir liner (note that the “inflow test tool” merely must possess the capability of performing an inflow test.  Given that an inflow test merely involves depressurizing the pipe 22 above the liner so that the pipe 22 can receive flow from inside the liner, then Penno’s “inflow test tool” has this capability.  Furthermore, it is noted that applicant’s own specification does not provide any detail of the structure of the inflow test tool).
With regard to claim 2, as best understood, the inflow test tool (76) makes a sealed connection with an inflow test seal (see seals 82, which seal against the polished bore 62 of the liner 28).
With regard to claim 3, as best understood, the inflow test seal is a polished bore receptacle of the reservoir liner hanger (see 54, 62, etc.).
With regard to claim 5, Penno discloses that the assembly further comprises a valve (flapper valve 64, which can also be a ball valve) that is closable to prevent debris from the upper part of the well from falling into the reservoir liner (Fig. 6 shows the valve 64 being in a closed position which would prevent debris from falling into a portion of the liner).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penno in view of Foubister et al. (US 2012/0175108, hereinafter Foubister).
Penno fails to disclose a scraper for cleaning a portion of the interior of the casing.
Foubister discloses a liner and a running tool assembly comprising a scraper (222, Fig. 2C) which cleans an inside of a casing (104).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Penno by providing the scraper of Foubister, “for cleaning the tubular” (Foubister, paragraph 0034) in preparation for the setting of Penno’s packer 32 (see discussion in paragraph 0034 of Foubister, which teaches the desirability of cleaning the tubing in advance of setting a packer at that location).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penno in view of Musselwhite et al. (CA 2760857 A1, hereinafter Musselwhite).
	With regard to claim 6, Penno fails to disclose a burst disc provided at the distal end of the reservoir liner.
	Musselwhite discloses a liner shoe (Fig. 10) having a burst disk (56).
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Penno by providing the burst disc of Musselwhite at the end of the liner, such that the “center bore 54 can be selectively sealed off” to prevent debris from entering the liner white being “breakable with sufficient pressure” to allow for “downward washing and/or auto fill purposes” (Musselwhite, page 20, first full paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676